Citation Nr: 1015620	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from February 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction rests with the Houston, Texas 
Regional Office.  

This case was remanded for further development in December 
2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection 
for asbestosis. Specifically, he claims that he was exposed 
to asbestos while in service and that he since developed 
asbestosis which is due to exposure in service.  

In December 2009, the Board remanded the appellant's claim 
for further development to include a VA compensation and 
pension examination.  The following instructions were given:

The RO should schedule the Veteran for a VA 
examination by a physician knowledgeable in 
pulmonary disorders.  The claim's file should be 
forwarded to the examiner.  Following a review of 
the relevant evidence in the claims file, obtaining 
the Veteran's military and employment history, the 
clinical examination, and any tests that are deemed 
necessary, to include appropriate X-rays, which 
should be reviewed by a designated "B reader" 
radiologist (i.e., one certified by examination to 
read and grade asbestos films), the examiner should 
address the following questions:

        a) Does the Veteran have asbestosis?

b) Is it at least as likely as not (i.e., 50 
percent or greater degree of probability) that any 
asbestosis that is currently present began during 
service or is causally linked to any incident of 
active duty, to include exposure to asbestos?

A copy of the "B reader's" report must be included 
in the claims file. The examiner should 
specifically comment upon the role of any pre/post-
service asbestos exposure.  The examiner must 
explain the rationale for all opinions given.  If 
the clinician is unable to answer any question 
presented without resort to speculation, he or she 
should so indicate.

The Board notes that the appellant was afforded a VA 
compensation and pension examination in January 2010.  The 
examiner noted that the appellant had breathing problems and 
they are likely due to a combination of his smoking related 
COPD/emphysema and heart problems.  The examiner noted that 
asbestosis, if present should be present on repeated/follow 
up imaging and pulmonary function testing.  He opined that 
given the complete absence of any findings suggestive of 
asbestosis on repeated imaging and repeated pulmonary 
function tests and the known concerns regarding the validity 
of diagnosis of asbestosis associated with the group 
litigation cases, it is less likely as not that the appellant 
actually has asbestosis.  The examiner further opined that if 
one presumes that the appellant has asbestosis, based on the 
short time in the Navy of less than three years versus the 
over 40 years the appellant worked in an industrial setting 
with continued exposure to asbestos, based on the prolonged 
time of potential exposure in the civilian employment versus 
the few years in service, it is less likely as not that any 
asbestosis the appellant may have would be related to his 
service.  He noted that one could consider the possibility of 
a combined effect of exposure of service and civilian sources 
of asbestosis.  However, the degree of asbestosis (if 
considered present) attributable to service versus civilian 
sources cannot be determined without resort to mere 
speculation.  


The Board notes that the RO was instructed to schedule the 
appellant for an examination by a physician knowledgeable in 
pulmonary disorders.  Although an examination was conducted, 
the Board notes that the examination was conducted by a 
physician assistant (PA-C) not a physician as requested.  The 
word physician is a term of art and a PA-C is not a 
physician.  Moreover, the January 2010 opinion is conflicting 
and does not help.  We need an opinion that can rule in or 
rule out asbestosis.  The January 2010 opinion is inadequate 
in this regard.  The Board also requested that the x rays be 
reviewed by a designated "B reader" radiologist.  The record 
is devoid of any showing of such.  Whether the examiner who 
reviewed the x rays was a "B reader" radiologist is 
unknown.  

The Court has held that a remand by either the Court or the 
Board confers on the appellant, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
As such, the issue of entitlement to service connection for 
asbestosis is remanded and the RO is again requested to 
comply with the directives below. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
a VA examination by a physician 
knowledgeable in pulmonary disorders. The 
claim's file should be forwarded to the 
examiner. Following a review of the 
relevant evidence in the claims file, 
obtaining the Veteran's military and 
employment history, the clinical 
examination, and any tests that are deemed 
necessary, to include appropriate x rays, 
which should be reviewed by a designated 
"B reader" radiologist (i.e., one 
certified by examination to read and grade 
asbestos films), the examiner should 
address the following questions:

a) Does the Veteran have asbestosis?

b) Is it at least as likely as not (i.e., 
50 percent or greater degree of 
probability) that any asbestosis that is 
currently present began during service or 
is causally linked to any incident of 
active duty, to include exposure to 
asbestos?

A copy of the "B reader's" report must be 
included in the claims file.  The examiner 
should specifically comment upon the role 
of any pre/post-service asbestos exposure. 
The examiner must explain the rationale 
for all opinions given.  If the clinician 
is unable to answer any question presented 
without resort to speculation, he or she 
should so indicate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



